Exhibit 10.1

DATED 24 APRIL 2008

F3 TWO, LTD.

(as borrower)

NCL CORPORATION LTD.

(as guarantor)

THE SEVERAL BANKS

(particulars of which are set out in Schedule 1)

(as lenders)

BNP PARIBAS

(as agent)

 

  

 

SECOND SUPPLEMENTAL DEED TO (AMONG OTHER THINGS)

LOAN AGREEMENT

dated 22 September 2006

for the amount of up to EUR662,905,320

post delivery finance for

a passenger cruise vessel having hull no. D33 at the yard of Aker Yards S.A.

 

 

STEPHENSON HARWOOD

One St Paul’s Churchyard

London EC4M 8SH

Tel: +44 (0)20 7329 4422

Fax: +44 (0)20 7329 7100

Ref: 1253/45-01178/45-01079/46-01271



--------------------------------------------------------------------------------

CONTENTS

 

             Page    

1

 

Definitions and Construction

     1     

2

 

Amendment of Original Loan Agreement and Other Security Documents

     2     

3

 

Conditions Precedent

     4     

4

 

Representations and Warranties

     5     

5

 

Expenses

     6     

6

 

Further Assurance

     6     

7

 

Counterparts

     6     

8

 

Notices

     7     

9

 

Governing Law

     7     

10

 

Jurisdiction

     7     

Schedule 1

 

The Agent and the Lenders

     11   



--------------------------------------------------------------------------------

SECOND SUPPLEMENTAL DEED

DATED 24 APRIL 2008

BETWEEN:

 

(1) F3 TWO, LTD., a company incorporated in and existing under the laws of
Bermuda with registration number EC38768 and with its registered office at
Milner House, 18 Parliament Street, Hamilton HM 12, Bermuda as borrower (the
“Borrower”);

 

(2) NCL CORPORATION LTD. of Milner House, 18 Parliament Street, Hamilton HM 12,
Bermuda as guarantor (the “Guarantor”);

 

(3) THE SEVERAL BANKS particulars of which are set out in Schedule 1 as lenders
(collectively the “Lenders” and each individually a “Lender”); and

 

(4) BNP PARIBAS as agent for the lenders (the “Agent”).

WHEREAS:

 

(A) By a loan agreement dated 22 September 2006 as amended and restated by a
first supplemental deed thereto dated 21 December 2007 entered into between
(among others) the Borrower as borrower, the Lenders as lenders and the Agent as
agent for (among others) the Lenders (the “Original Loan Agreement”), the
Lenders granted to the Borrower a secured loan in the maximum amount of six
hundred and sixty two million nine hundred and five thousand three hundred and
twenty euro (EUR662,905,320) (the “Loan”) for the purpose of enabling the
Borrower to finance (among other things) the construction of the Vessel (as such
term is defined in the Original Loan Agreement) on the terms and conditions
therein contained. The repayment of the Loan by the Borrower has been secured by
a guarantee and indemnity dated 6 October 2006 as amended and restated by a
first supplemental deed thereto dated 21 December 2007 granted by the Guarantor.

 

(B) The Borrower and the Guarantor have requested the consent of the Lenders and
Coface to the postponement of the Intended Delivery Date.

 

(C) The consent of the Lenders and the Agent is given in respect of the above
matter on the terms of this Deed which shall be executed as a deed.

NOW THIS DEED WITNESSES as follows:

 

1 Definitions and Construction

 

  1.1 In this Deed including the preamble and recitals hereto (unless the
context otherwise requires) any term or expression defined in the preamble or
the recitals shall have the meaning ascribed to it therein and terms and
expressions not defined herein but whose meanings are defined in the Loan
Agreement shall have the meanings set out therein. In addition, the following
terms and expressions shall have the meanings set out below:

 

       “Effective Date” means the date on which the conditions precedent set out
in Clause 3.1 are fulfilled to the satisfaction of the Agent; and

 

       “Loan Agreement” means the Original Loan Agreement as amended by this
Deed.



--------------------------------------------------------------------------------

  1.2 The provisions of Clause 1.2 of the Loan Agreement shall apply hereto
(mutatis mutandis).

 

2 Amendment of Original Loan Agreement and Other Security Documents

 

  2.1 Subject to Clause 3.1, the parties hereto agree that from the Effective
Date the Original Loan Agreement shall be read and construed as if:

 

  2.1.1 the calendar date at the end of the definition of “Availability
Termination Date” in clause 1.1 of the Original Loan Agreement had been replaced
with the calendar date 15 October 2010;

 

  2.1.2 the calendar date at the beginning of the definition of “Intended
Delivery Date” in clause 1.1 of the Original Loan Agreement had been replaced
with the calendar date 15 October 2010;

 

  2.1.3 the following definition had been inserted in the relevant place,
alphabetically, in clause 1.1 of the Original Loan Agreement:

 

       ““Permitted Indebtedness” means monies borrowed or raised for the purpose
of acquiring a vessel, or refinancing a vessel, for a member of the NCLC Group,
other than from any direct or indirect shareholder of the Guarantor:

 

  (a) prior to the date of this Agreement and notified by the Borrower to the
Agent prior to the date of this Agreement;

 

  (b) hereunder;

 

  (c) after the date of this Agreement, subject to the provisions of this
Agreement, at arm’s length on usual terms and subject to the Guarantor first
notifying the Agent with full details of the amount(s) to be borrowed or raised
and the Encumbrances to be created to secure the repayment of such monies; and

 

  (d) Permitted Refinancing Indebtedness.”;

 

  2.1.4 the following definition had been inserted in the relevant place,
alphabetically, in clause 1.1 of the Original Loan Agreement:

 

       ““Permitted Refinancing Indebtedness” means any monies borrowed or raised
at arm’s length on usual terms and other than from any direct or indirect
shareholder of the Guarantor which are used to refinance any Permitted
Indebtedness including any Permitted Refinancing Indebtedness.”;

 

  2.1.5 the words “or that the parties to any Apollo-Related Transaction that
has not been completed by the date referred to above have agreed not to
implement that Apollo-Related Transaction” had been inserted at the end of
clause 3.1.3(b) of the Original Loan Agreement;

 

  2.1.6 the words “or Encumbrances created in respect of Permitted Indebtedness”
had been inserted at the end of clause 9.3.2 of the Original Loan Agreement; and

 

2



--------------------------------------------------------------------------------

  2.1.7 clause 10.5 (Negative pledge) of the Original Loan Agreement had been
replaced with the following:

 

  “10.5 Negative pledge

 

       The Borrower will not create or permit to subsist any Encumbrance on the
whole or any part of its present or future assets, except for the following:

 

  10.5.1 Encumbrances created with the prior written consent of the Lenders; or

 

  10.5.2 Permitted Liens,

PROVIDED THAT an Encumbrance constituting a Permitted Lien under any of
paragraphs (c), (f) or (i) of the definition of “Permitted Liens” in Clause 1.1
may not be created over any asset which is subject to an Encumbrance constituted
by a Security Document relating to this Agreement save with the prior written
consent of the Agent (such consent not to be unreasonably withheld or delayed)
and (if appropriate having regard to the nature of the Encumbrance) following
the entry by the beneficiary of the Encumbrance into intercreditor arrangements
acceptable to the Agent.”.

 

  2.2 Each of the Borrower and the Guarantor hereby confirms to the Lenders and
the Agent that with effect from the Effective Date:

 

  2.2.1 all references to the Original Loan Agreement in the other Security
Documents to which it is a party shall be construed as references to the Loan
Agreement and all terms used in such Security Documents whose meanings are
defined by reference to the Original Loan Agreement shall be defined by
reference to the Loan Agreement;

 

  2.2.2 the Security Documents to which it is a party shall apply to, and extend
to secure, the whole of the Outstanding Indebtedness as defined in clause 1.1 of
the Loan Agreement;

 

  2.2.3 its obligations under the Security Documents to which it is a party
shall not be discharged, impaired or otherwise affected by reason of the
execution of this Deed or of any of the documents or transactions contemplated
hereby; and

 

  2.2.4 its obligations under the Security Documents to which it is a party
shall remain in full force and effect as security for the obligations of the
Borrower under the Loan Agreement and the other Security Documents as amended by
this Deed.

 

  2.3 Except as expressly amended hereby or pursuant hereto the Original Loan
Agreement and the other Security Documents shall remain in full force and effect
and nothing herein contained shall relieve the Borrower, the Guarantor or any
other Obligor from any of its respective obligations under any such documents.

 

3



--------------------------------------------------------------------------------

3 Conditions Precedent

 

  3.1 The amendment of the Original Loan Agreement provided for in Clause 2 is
conditional upon and shall not be effective unless and until the Agent has
received the following in form and substance satisfactory to the Lenders:

 

  3.1.1 on the date of this Deed:

 

  (a) one (1) counterpart of this Deed duly executed by the Borrower and the
Guarantor;

 

  (b) a written confirmation from the Process Agent that it will act for the
Borrower and the Guarantor as agent for service of process in England in respect
of this Deed;

 

  3.1.2 a Certified Copy of a signed addendum to the Building Contract pursuant
to which the Borrower and the Builder agree to amend the Intended Delivery Date
to 15 October 2010;

 

  3.1.3 Coface’s acceptance in writing of the amendment of the Intended Delivery
Date to 15 October 2010;

 

  3.1.4 the following corporate documents in respect of each of the Borrower and
the Guarantor (together the “Relevant Parties”):

 

  (a) Certified Copies of any consents required from any ministry, governmental,
financial or other authority for the execution of and performance by the
respective Relevant Party of its obligations under this Deed;

 

  (b) a notarially attested secretary’s certificate of each of the Relevant
Parties:

 

  (i) attaching a copy of its Certificate of Incorporation and Memorandum of
Association and Bye-Laws (or equivalent constitutional documents) evidencing
power to enter into the transactions contemplated in this Deed;

 

  (ii) giving the names of its present officers and directors;

 

  (iii) setting out specimen signatures of such persons as are authorised by the
Relevant Party to sign documents or otherwise undertake the performance of that
Relevant Party’s obligations under this Deed;

 

  (iv) giving the legal owner of its shares and the number of such shares held;

 

  (v) attaching copies of resolutions passed at duly convened meetings of the
directors and, if required by the Agent, the shareholders of each of the
Relevant Parties authorising (as applicable) the execution of this Deed and the
issue of any power of attorney to execute the same; and

 

4



--------------------------------------------------------------------------------

  (vi) containing a declaration of solvency as at the date of the certificate of
the duly appointed officer of the Relevant Party;

 

       or (if applicable) certifying that there has been no change to the
statements made in his or her secretary’s certificate last provided to the Agent
with respect to paragraphs (i), (ii), (iii), (iv) and (vi) of this Clause
3.1.4(b) and attaching copies of resolutions passed at duly convened meetings of
the directors and, if required by the Agent, the shareholders of each of the
Relevant Parties authorising (as applicable) the execution of this Deed and the
issue of any power of attorney to execute the same; and

 

  (c) the original powers of attorney, if any, issued pursuant to the
resolutions referred to above and notarially attested; and

 

  3.1.5 the issue of such favourable written legal opinions including in respect
of Bermuda and the Isle of Man in such form as the Agent may require relating to
all aspects of the transactions contemplated hereby governed by any applicable
law,

 

       PROVIDED THAT no Event of Default has occurred and is continuing on the
Effective Date (subject to Clause 3.2).

 

  3.2 If the Lenders and the Agent, acting unanimously, decide to permit the
amendment of the Original Loan Agreement hereby without the Agent having
received all of the documents or evidence referred to in Clause 3.1, the
Borrower will nevertheless deliver the remaining documents or evidence to the
Agent within fourteen (14) days of the Effective Date (or such other period as
the Agent may stipulate) and the amendment of the Original Loan Agreement as
aforesaid shall not be construed as a waiver of the Agent’s right to receive the
documents or evidence as aforesaid nor shall this provision impose on the Agent
or the Lenders any obligation to permit the amendment in the absence of such
documents or evidence.

 

4 Representations and Warranties

 

  4.1 Each of the Borrower and the Guarantor represents and warrants to the
Lenders and the Agent that:

 

  4.1.1 it has the power to enter into and perform this Deed and the
transactions contemplated hereby and has taken all necessary action to authorise
the entry into and performance of this Deed and such transactions;

 

  4.1.2 this Deed constitutes its legal, valid and binding obligations
enforceable in accordance with its terms;

 

  4.1.3 its entry into and performance of this Deed and the transactions and
documents contemplated hereby do not and will not conflict with:

 

  (a) any law or regulation or any official or judicial order; or

 

  (b) its constitutional documents; or

 

5



--------------------------------------------------------------------------------

  (c) any agreement or document to which it is a party or which is binding upon
it or any of its assets,

 

       nor result in the creation or imposition of any Encumbrance on it or its
assets pursuant to the provisions of any such agreement or document and in
particular but without prejudice to the foregoing the entry into and performance
of this Deed and the transactions contemplated hereby and thereby will not
render invalid, void or voidable any security granted by it to the Lenders or
the Agent;

 

  4.1.4 all authorisations, approvals, consents, licences, exemptions, filings,
registrations, notarisations and other matters, official or otherwise, required
in connection with the entry into, performance, validity and enforceability of
this Deed and each of the other documents contemplated hereby and thereby and
the transactions contemplated hereby and thereby have been obtained or effected
and are in full force and effect;

 

  4.1.5 all information furnished by it to the Agent or its agents relating to
the business and affairs of an Obligor in connection with this Deed and the
other documents contemplated hereby and thereby was and remains true and correct
in all material respects and there are no other material facts or considerations
the omission of which would render any such information misleading; and

 

  4.1.6 it has fully disclosed in writing to the Agent all facts relating to its
business which it knows or should reasonably know and which might reasonably be
expected to influence the Lenders and/or the Agent in deciding whether or not to
enter into this Deed.

 

5 Expenses

 

   The Borrower and the Guarantor jointly and severally undertake to reimburse
the Agent and the Lenders on demand of the Agent on a full indemnity basis for
the reasonable charges and expenses (together with value added tax or any
similar tax thereon and including without limitation the fees and expenses of
legal and other advisers) incurred by the Agent and/or the Lenders in respect of
the negotiation, preparation, printing, execution, registration and enforcement
of this Deed and any other documents required in connection with the
implementation of this Deed.

 

6 Further Assurance

 

   Each of the Borrower and the Guarantor will, from time to time on being
required to do so by the Agent, do or procure the doing of all such acts and/or
execute or procure the execution of all such documents in a form satisfactory to
the Agent as the Agent may reasonably consider necessary for giving full effect
to this Deed or any of the documents contemplated hereby or securing to the
Agent and/or the Lenders the full benefit of the rights, powers and remedies
conferred upon the Agent and/or the Lenders in any such document.

 

7 Counterparts

 

   This Deed may be executed in any number of counterparts and all such
counterparts taken together shall be deemed to constitute one and the same
agreement.

 

6



--------------------------------------------------------------------------------

8 Notices

 

  8.1 Any notice, demand or other communication (unless made by telefax) to be
made or delivered to the Borrower and/or the Guarantor pursuant to this Deed
shall (unless the Borrower or the Guarantor has by fifteen (15) days’ written
notice to the Agent specified another address) be made or delivered to the
Borrower and/or the Guarantor c/o/at 7665 Corporate Center Drive, Miami, Florida
33126, United States of America (marked for the attention of the Chief Financial
Officer and the Legal Department) (but one (1) copy shall suffice) with a copy
to the Investors c/o Apollo Management, LP, 9 West 57th Street, 43rd Floor, New
York, NY 10019, United States of America (marked for the attention of Mr Steven
Martinez). Any notice, demand or other communication to be made or delivered by
the Borrower or the Guarantor pursuant to this Deed shall (unless the Agent has
by fifteen (15) days’ written notice to the Borrower and the Guarantor specified
another address) be made or delivered to the Agent at its office, the details of
which are set out in clause 27 of the Original Loan Agreement.

 

  8.2 Any notice, demand or other communication to be made or delivered pursuant
to this Deed may be sent by telefax to the relevant telephone numbers (which at
the date hereof in respect of the Borrower and the Guarantor is +1 305 436 4140
(marked for the attention of the Chief Financial Officer) and +1 305 436 4117
(marked for the attention of the Legal Department) with a copy to the Investors
c/o Apollo Management, LP, fax number +1 212 515 3288 (marked for the attention
of Mr Steven Martinez) and in the case of the Agent is as recorded in clause 27
of the Original Loan Agreement) specified by it from time to time for the
purpose and shall be deemed to have been received when transmission of such
telefax communication has been completed. Each such telefax communication, if
made to the Agent by the Borrower or the Guarantor, shall be signed by the
person or persons authorised in writing by the Borrower or the Guarantor (as the
case may be) and whose signature appears on the list of specimen signatures
contained in the secretary’s certificate required to be delivered by Clause 3
and shall be expressed to be for the attention of the department or officer
whose name has been notified for the time being for that purpose by the Agent to
the Borrower and the Guarantor.

 

  8.3 Subject to Clause 8.2, the provisions of clause 27 of the Original Loan
Agreement shall apply to this Deed.

 

9 Governing Law

 

     This Deed shall be governed by English law.

 

10 Jurisdiction

 

  10.1 The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Deed (including a dispute regarding
the existence, validity or termination of this Agreement) (a “Dispute”). Each
party to this Deed agrees that the courts of England are the most appropriate
and convenient courts to settle Disputes and accordingly no party will argue to
the contrary.

 

       This Clause 10.1 is for the benefit of the Lenders and the Agent only. As
a result, no such party shall be prevented from taking proceedings relating to a
Dispute in any other courts with jurisdiction. To the extent allowed by law, any
such party may take concurrent proceedings in any number of jurisdictions.

 

7



--------------------------------------------------------------------------------

  10.2 Neither the Borrower nor the Guarantor may, without the Agent’s prior
written consent, terminate the appointment of the Process Agent; if the Process
Agent resigns or its appointment ceases to be effective, the Borrower and/or the
Guarantor (as the case may be) shall within fourteen (14) days appoint a company
which has premises in London and has been approved by the Agent to act as the
Borrower’s and/or the Guarantor’s (as the case may be) process agent with
unconditional authority to receive and acknowledge service on behalf of the
Borrower and/or the Guarantor of all process or other documents connected with
proceedings in the English courts which relate to this Deed.

 

  10.3 For the purpose of securing its obligations under Clause 10.2, each of
the Borrower and the Guarantor irrevocably agrees that, if it for any reason
fails to appoint a process agent within the period specified in Clause 10.2, the
Agent may appoint any person (including a company controlled by or associated
with the Agent or any Lender) to act as the Borrower’s or the Guarantor’s (as
the case may be) process agent in England with the unconditional authority
described in Clause 10.2.

 

  10.4 No neglect or default by a process agent appointed or designated under
this Clause (including a failure by it to notify the Borrower or the Guarantor
(as the case may be) of the service of any process or to forward any process to
the Borrower or the Guarantor (as the case may be)) shall invalidate any
proceedings or judgment.

 

  10.5 Each of the Borrower and the Guarantor appoints in the case of the courts
of England the Process Agent to receive, for and on its behalf service of
process in England of any legal proceedings with respect to this Deed.

 

  10.6 A judgment relating to this Deed which is given or would be enforced by
an English court shall be conclusive and binding on the Borrower and/or the
Guarantor (as the case may be) and may be enforced without review in any other
jurisdiction.

 

  10.7 Nothing in this Clause shall exclude or limit any right which the Agent
or the Lenders may have (whether under the laws of any country, an international
convention or otherwise) with regard to the bringing of proceedings, the service
of process, the recognition or enforcement of a judgment or any similar or
related matter in any jurisdiction.

 

  10.8 In this Clause “judgment” includes order, injunction, declaration and any
other decision or relief made or granted by a court.

 

8



--------------------------------------------------------------------------------

IN WITNESS whereof the parties hereto have caused this Deed to be duly executed
as a deed on the day and year first before written.

 

SIGNED SEALED and DELIVERED as a DEED

     )      

by Paul A. Turner

     )       /s/ Paul A. Turner

for and on behalf of

     )       as agent

F3 TWO, LTD.

     )      

in the presence of:

     )      

Angelique Round

Trainee Solicitor

One, St Paul’s Churchyard

London, EC4M 85H

 

SIGNED SEALED and DELIVERED as a DEED

     )      

by Paul A. Turner

     )       /s/ Paul A. Turner

for and on behalf of

     )       as agent

NCL CORPORATION LTD.

     )      

in the presence of:

     )      

Angelique Round

Trainee Solicitor

One, St Paul’s Churchyard

London, EC4M 85H

 

SIGNED SEALED and DELIVERED as a DEED

     )      

by Julie Clegg

     )      

for and on behalf of

     )      

BNP PARIBAS

     )      

as a Lender and the Agent

     )       /s/ Julie Clegg

in the presence of:

     )       Attorney-in-fact

Angelique Round

Trainee Solicitor

One, St Paul’s Churchyard

London, EC4M 85H

 

SIGNED SEALED and DELIVERED as a DEED

     )      

by Julie Clegg

     )      

for and on behalf of

     )      

CALYON

     )       /s/ Julie Clegg

in the presence of:

     )       Attorney-in-fact

Angelique Round

Trainee Solicitor

One, St Paul’s Churchyard

London, EC4M 85H

 

 

9



--------------------------------------------------------------------------------

SIGNED SEALED and DELIVERED as a DEED

     )      

by Julie Clegg

     )      

for and on behalf of

     )      

HSBC FRANCE

     )       /s/ Julie Clegg

in the presence of:

     )       Attorney-in-fact

Angelique Round

Trainee Solicitor

One, St Paul’s Churchyard

London, EC4M 85H

 

SIGNED SEALED and DELIVERED as a DEED

     )      

by Julie Clegg

     )      

for and on behalf of

     )      

SOCIETE GENERALE

     )       /s/ Julie Clegg

in the presence of:

     )       Attorney-in-fact

Angelique Round

Trainee Solicitor

One, St Paul’s Churchyard

London, EC4M 85H

 

10



--------------------------------------------------------------------------------

Schedule 1

The Agent and the Lenders

 

 

11